DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments and Remarks field on 06/16/2022.

Reasons of Allowance

Claims 1, 3 – 8, 10 – 13 and 16 are allowed.  Claims 1, 3 – 8, 10 - 13 and 16 are renumbered as 1 - 12, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the method for performing wireless connection pre-authorization of claims 1, 8 and 13.
Specifically, the prior arts of record, alone or in combination, fails to teach “transmitting a connection authentication request to a wireless access point corresponding to a wireless routing device; in determining the wireless access point receiving the connection authentication request is the wireless access point to which the user device is permitted to connect, receiving authentication response information returned by the wireless routing device providing the wireless access point; and connecting to the wireless access point”, in combination with all other limitations as claimed in independent claims 1,8 and 13.
The above limitations generally involve a method for performing wireless connection pre- authorization on a user device at the user device, comprising: transmitting a wireless connection pre-authorization request of the user device to a network device, wherein the wireless connection pre-authorization request includes device identification information of the user device; and in determining located within a coverage range of a wireless access point to which the user device is permitted to connect based on the wireless connection pre-authorization request, transmitting a connection authentication request to a wireless access point corresponding to a wireless routing device; in determining the wireless access point receiving the connection authentication request is the wireless access point to which the user device is permitted to connect, receiving authentication response information returned by the wireless routing device providing the wireless access point; and connecting to the wireless access point.  
The prior art of record is seen as teaching: 
DeLucca (U.S PreGrant Publication No. 2013/0282903 A1) teaches a method for performing wireless connection pre-authorization on a user device at the user device (e.g., a method for establishing wireless connection using pre-authorization on a user device 101/103, ¶0022, ¶0053), comprising: transmitting a wireless connection pre-authorization request of the user device to a network device (e.g., via a user interface, said pre-authorization must be sent prior establishing to a trusted device, ¶0048, ¶0053), wherein the wireless connection pre-authorization request includes device identification information of the user device (e.g., said pre-authorization may include a suitable identifier of device 101/103, ¶0053); and when located within a coverage range of a wireless access point to which the user device is permitted to connect based on the wireless connection pre-authorization request, connecting to the wireless access point (e.g., when any of the devices is within range of an access point 107 to which the device 101/103 is allowed to connect based on said pre-authorization, connecting to said access point 107, Fig. 2, ¶0022, ¶0045, ¶0047 - ¶0048, ¶0053); and Cheng (CN-107396364 A), in which correspond to the same assignee, teaches a connection authentication request is transmitted to a wireless access point corresponding to a wireless routing device (see ¶004 in page 6 of 8); and a authentication response is received by the wireless routing device providing the wireless access point (see ¶004 & ¶0006 in page 6 of 8); but neither of them teaches “transmitting a connection authentication request to a wireless access point corresponding to a wireless routing device; in determining the wireless access point receiving the connection authentication request is the wireless access point to which the user device is permitted to connect, receiving authentication response information returned by the wireless routing device providing the wireless access point; and connecting to the wireless access point”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674